The obligation of the surety continued at least until the discharge of the bond in 1915, unless discharged in the course of the liquidation of the company. Meantime, the surety was entitled to the annual premiums. The return of the collateral should be conditioned upon the payment of the premiums, the due amount whereof can be *970ascertained by the Special Term. Order reversed, without costs, and motion remitted to the Special Term for the purpose stated. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.